 



Exhibit 10.3
AMENDMENT 2008-1
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDMENT 2008-1 (the “Amendment”), dated as of March 31, 2008, is
entered into between Health Benefits Direct Corporation, a Delaware corporation
(the “Company”), and Anthony R. Verdi (the “Executive”).
RECITALS
     WHEREAS, the Company and the Executive previously entered into an Amended
and Restated Employment Agreement, dated November 27, 2007 (the “Employment
Agreement”);
     WHEREAS, the Company entered into a Securities Purchase Agreement, dated
March 31, 2008, with certain institutional and individual accredited investors,
whereby the Company agreed to complete a private placement (the “Private
Placement”) of an aggregate of up to 7,500,000 shares of the Company’s common
stock and warrants to purchase 7,500,000 shares of the Company’s common stock;
     WHEREAS, in connection with the Private Placement, the Company and the
Grantee agreed to amend the Employment Agreement in certain respects and in
consideration thereof, the Company agreed to grant the Grantee a stock option
under the Company’s 2008 Equity Compensation Plan to purchase shares of common
stock of the Company; and
     WHEREAS, pursuant to Section 13(c) of the Employment Agreement, the Company
and the Executive may amend the Employment Agreement pursuant to a written
agreement executed by both parties.
     NOW, THEREFORE, the Company and the Executive hereby agree that, effective
as of March 31, 2008, the Employment Agreement shall be amended as follows:
     1. The first sentence of Section 3 of the Employment Agreement is hereby
amended in its entirety to read as follows:
“The term of the Executive’s employment hereunder, unless sooner terminated as
provided herein (the “INITIAL TERM”), shall be for a period of one year
commencing on March 31, 2008.”
     2. Section 5(a) of the Employment Agreement is hereby amended in its
entirety to read as follows:
“The Corporation shall pay the Executive as compensation for his services
hereunder the sum of $225,000 per annum (including future increases in base
salary, the “BASE SALARY”) in accordance with the Corporation’s normal payroll
practices but in no event less frequently than on a monthly basis.”

 



--------------------------------------------------------------------------------



 



     3. In all respects not modified by this Amendment, the Employment Agreement
is hereby ratified and confirmed.
     IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment, effective as of the date set forth above

         
 
  HEALTH BENEFITS DIRECT CORPORATION
 
       
 
  By: /s/ ALVIN H. CLEMENS
 
     
 
  Name:  Alvin H. Clemens
 
  Title:  Chief Executive Officer
 
       
 
  EXECUTIVE
 
       


  /s/ ANTHONY R. VERDI
 
   
 
  Anthony R. Verdi

-2-